                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

JAAMONTA DUVALL BROCK
ADC #163035                                                               PLAINTIFF

VS.                                5:19-CV-00220-BRW

BROWN                                                                     DEFENDANT


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 3rd day of July, 2019.



                                          Billy Roy Wilson_________________
                                          UNITED STATES DISTRICT JUDGE
